Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Black (US 6,748,715) in view of Vane (EP 0361795).
Black discloses:
16. An electrically insulated trellis for forming a working platform adapted to support a user for performing a task therefrom, comprising: 
a first array (13) of parallel and hollow tubular members (13A; see below); and 
a second array (14) of parallel and hollow tubular members (14A; see below), each tubular member of the second array of parallel tubular members is pivotably connected to a plurality of tubular members of the first array of parallel tubular members by rivets (pivot pins X, Y; figures 1,2) to form a trellis adapted to support the user for performing the task therefrom (figures 1, 3, 4;), 
wherein the first array of parallel tubular members is in direct contact with the second array of parallel tubular members (figures 1 and 2 and see below).

    PNG
    media_image1.png
    512
    525
    media_image1.png
    Greyscale

 
While Black discloses the tubular members to be made from a polymer (polypropylene; see above), Black does not specifically disclose a glass-reinforced polymer, and wherein an internal surface of each of the tubular members defines a continuously curved cross-section.
However, Vane teaches: tubular members is formed from glass-reinforced polymer (claims 6 & 7) and wherein an internal surface of each of the tubular members defines a continuously curved cross- section (col. 5, lines 24-53), and
 wherein a first set of fibres in the glass-reinforced polymer is substantially parallel and aligned in a first direction (figure 1) and a second set of fibres in the glass-reinforced polymer, distinct from the first set, is substantially parallel and aligned in a second direction different than the first direction (figure 1).

    PNG
    media_image2.png
    557
    1284
    media_image2.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to construct the tubular members of Black as formed from glass reinforced polymer having a curved cross-section and distinct at least first and second set of fibers as taught by Vane, in order to produce a high strength and quality tubular member designed to be used in a wide variety of environments.
Vane:

    PNG
    media_image3.png
    120
    454
    media_image3.png
    Greyscale


Re 17. Black discloses: wherein an end of each rivet is arranged to dig into a portion of the internal surface of a respective tubular member, having the continuously curved cross-section, in which the rivet is provided (pivot pins X, Y are disclosed connecting each of the members for pivoting; the fact that they “dig” or extend into respective members is understood by the known operation/arrangement of pivot pins connecting two members in such a manner).

Claim 1, 3-4, 8, 10-11 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Black (US 6,748,715) in view of Vane (EP 0361795) and Kowalski (US 6,050,049).
Black discloses:
1 & 8. An electrically insulated trellis for forming a working platform adapted to support a user for performing a task therefrom, comprising: 
a first array (13) of parallel and hollow tubular members (13A; see below); and 
a second array (14) of parallel and hollow tubular members (14A; see below), each tubular member of the second array of parallel tubular members is pivotably connected to a plurality of tubular members of the first array of parallel tubular members by rivets (pivot pins X, Y) to form a trellis adapted to support the user for performing the task therefrom (figures 1, 3, 4), 
wherein the first array of parallel tubular members is in direct contact with the second array of parallel tubular members (figure 1), 
wherein each of the tubular members is formed from a polymer (polypropylene) and has a rectangular or square cross-sectional shape (see below).

    PNG
    media_image1.png
    512
    525
    media_image1.png
    Greyscale

While Black discloses the tubular members to be made from a polymer (polypropylene; see above), Black does not specifically disclose a glass-reinforced polymer, or the cross-sectional shape having a corner wall thickness at the rounded corners that is greater than a wall thickness between adjacent ones of the rounded corners, and wherein a first set of fibres in the glass-reinforced polymer is substantially parallel and aligned in a first direction and a second set of fibres in the glass-reinforced polymer, distinct from the first set, is substantially parallel and aligned in a second direction different than the first direction.
However, Vane teaches: tubular members formed from glass-reinforced polymer (claims 6 & 7); and
 wherein a first set of fibres in the glass-reinforced polymer is substantially parallel and aligned in a first direction (figure 1) and a second set of fibres in the glass-reinforced polymer, distinct from the first set, is substantially parallel and aligned in a second direction different than the first direction (figure 1).

    PNG
    media_image2.png
    557
    1284
    media_image2.png
    Greyscale





Additionally, Kowalski teaches that rectangular tubes can be constructed with varied radii at the corners, depending on desired outcome of characteristics. 

    PNG
    media_image4.png
    153
    555
    media_image4.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to construct the tubular members of Black as formed from glass reinforced polymer with distinct at least first and second set of fibers as taught by Vane, in order to produce a high strength and quality tubular member designed to be used in a wide variety of environments. Additionally, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to construct the tubular members Black with whatever desired corner radius, as taught by Kowalski, so as to arrive at tubular members constructed with exactly the characteristics as desired by the manufacturer, or required by the work environment. (See also MPEP 2144.04 sections I and IV. A, B on the obviousness of design choice in changes of size and shape.)
It is also noted here that the obvious combination advanced above would result in the kit claimed in claim 8.
3. wherein the second direction is substantially orthogonal to the first direction (Vane figure 1).  
4. wherein the first direction is one of an axial direction of the tubular member or a direction of approximately 45 degrees to the axial direction (Vane figure 1; note that multiple layers/sets of fibers are provided in Vane, and any set of two different fibers can be considered the first and second set of fibers).  
With respect to the particular dimensions of claims 10, 11 and 14, the examiner refers to MPEP 2144.04 sections I and IV. A, B, wherein the various sections explain how changes in design such as size, shape, and general dimensions are all merely obvious design and choices, and such changes have no patentable significance unless a new and unexpected result is produced. Examiner notes that there would be a limited range of dimensions for a user to consider and try, as the usefulness of the product would be limited by such obvious dimensions (for example dimensions of walls would affect strengths, just as increasing or decreasing the thickness at corners would affect strengths). Both Vane and Kowalski recognize that the tubular members can be made in a variety of sizes and shapes, with adjustments they are in (see inserted excerpts above) Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date to construct the tubular members in the best possible dimensions depending on the application and environment in which the members are to be used.
13. wherein the rivets are electrically insulated (Black discloses the rivets as being coated in plastic; plastic is a known insulator)
15. wherein the task is a maintenance task (Black, figures 3 & 4).  


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Black, Vane and Kowalski as applied to claim 1 above, and further in view of Bothwell (US 6,431,316). None of the above references teach the textured surface to provide grip against an object on which the trellis is supported or grip to the user supported by the trellis.
However, Bothwell teaches: a temporary support/work surface for a worker (figures 1, 3), wherein
6. provided with at least one respective textured surface (figure 3) adapted to provide grip to the user supported by the surface (col. 8, line 64- col. 9, line 7)
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to construct the tubular members of Black with at least one gripping member as taught by Bothwell, so as to provide a gripping surface on the array of members and therefore provide additional security and safety to workers traversing thereacross. It is additionally noted that is an old and well-known practice to provide temporary supports/ platforms with a textured surface and/or gripping members as such supports/platforms are used in a variety of environments and the extra grip provides extra safety for those at elevation. 






Response to Arguments
Applicant's arguments filed October 17, 2022 have been fully considered but they are not persuasive. 
Applicant’s remarks are primarily directed to the argument that the applied prior art of Black is not intended to perform, or constructed for performing a work task thereon. Applicant argues that the trellis of Black in the prior art is designed to catch a user falling from a roof space and that it is not suitable for use as a working platform to support a user for performing a task therefrom. The majority of the remarks are directed to situations concocted by the applicant of a person falling and assumed calculations of potential injury of a user falling on the apparatus of Black. Examiner notes that the argued situations and calculations are not directed to any specific claimed subject matter or limitations, but rather on different assumptions and scenarios not included in the claims.
In response to these arguments, applicant is reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Applicant argues that the structure of the applied prior art of Black and the applicant’s device do include a structural difference for performing the work task. However, this argument revolves entirely around assumed situations and calculations of Black supporting a falling worker. The claims are not directed to a device for supporting a falling worker, or any calculations surrounding such an assumed situation. The claims are directed to electrically insulated trellis performing a working platform adapted to support a user for performing a task thereon. Examiner again points out that “a task” is extremely broad. A task may be something as simple as a user supporting themselves on, or crossing the trellis to retrieve an object that was dropped or fell from above. Just as a net is intended to catch a worker, a net is also capable of supporting a worker walking or crawling their cross to retrieve a dropped object. The same situation applies here, just because the trellis is disclosed as being designed and used for catching and supporting falling objects, does not change the fact that it is still able to support a user thereon. The applicant’s remarks repeatedly argue a narrower interpretation than what is being claimed. Again, the claims are only directed to an electrically insulated trellis performing a working platform adapted to support a user for performing a task thereon. The claims are not directed to or do not include a particular method of performing a particular task, but rather are directed to the construction of the insulated trellis itself.
Examiner again points out that the performing of a task on the trellis is intended use, and the prior art is capable of performing the intended use. Examiner again notes that “a task” is extremely broad. A task may be something simple that only takes a minute, or it may require more time and materials. As it is the apparatus that is being claimed, and not a method of performing a particular task, the claims have been examined and considered accordingly.
In response to applicant's argument that the references of Black could injure a user if it were used to catch a person, examiner notes that this is a moot point as there is no claim language directed to this function or claim language preventing such a trellis from reading on the claims. Just because Black may be intended to catch something, does not meant it does not also read on the current claim language. Again, applicant is relying heavily on intended use, concocted situations and assigned values not claimed. 
For at least these reasons applicant’s arguments are not persuasive and remain rejected as advanced above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN M CHAVCHAVADZE whose telephone number is (571)272-6289. The examiner can normally be reached M-R 8:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

COLLEEN M. CHAVCHAVADZE
Primary Examiner
Art Unit 3634



/COLLEEN M CHAVCHAVADZE/Primary Examiner, Art Unit 3634